Case 4:14-cr-00167-SDJ-KPJ Document 66 Filed 04/17/20 Page 1 of 2 PageID #: 177




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


 UNITED STATES OF AMERICA                            §
                                                     §   Criminal Action No. 4:14-CR-167
 v.                                                  §   (Judge Jordan)
                                                     §
 ERNEST JASSO                                        §


                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the above-referenced criminal action, the Court having

 heretofore referred the request for the revocation of Defendant’s supervised release to the United

 States Magistrate Judge for proper consideration.        The Court has received the Report and

 Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

 waived allocution before the Court as well as his right to object to the report of the Magistrate

 Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

 correct.

           It is therefore ORDERED that the Report and Recommendation of United States

 Magistrate Judge is ADOPTED as the opinion of the Court.

           It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

           It is further ORDERED that Defendant be committed to the custody of the Bureau of

 Prisons for a term of twelve (12) months of imprisonment, with no term of supervised release to

 follow.




                                                 1
Case 4:14-cr-00167-SDJ-KPJ Document 66 Filed 04/17/20 Page 2 of 2 PageID #: 178



        The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

 Big Sandy Kentucky or Beaumont, Texas, if appropriate.

        So ORDERED and SIGNED this 17th day of April, 2020.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE




                                              2
